Plaintiff sued to enforce a lien for the balance due for work and labor performed, under contract, in drilling a well on defendants' land. The suit was defended on the ground that the well was not properly drilled in accordance with the contract, and that in consequence defendants did not obtain good water. The verdict went for the defendants and there was judgment accordingly.
The plaintiff assailed the validity of the judgment against him chiefly on the ground that the trial judge erred in the admission of incompetent testimony prejudicial to his cause. Over the plaintiff's objection the following question and answer were admitted:
"Q. Do you know about his (plaintiff's) general reputation for drilling wells, and do you know anybody else there that he has dug a well like this one is?
"A. I know that he dug a well for Mr. Darby and Mr. Darby does not use his well, and had to have another one dug, by a man from Landis. He is the man that measured my well. Mr. Darby has got a good well now."
Since the question at issue related to the manner and extent of plaintiff's compliance with his contract for drilling the particular well on defendants' land, evidence as to his general reputation for drilling wells and his want of success in other specific instances was incompetent.In re Will of Nelson, 210 N.C. 398, 186 S.E. 480; Edwards v. Price,162 N.C. 243, 78 S.E. 145. This evidence tended to introduce collateral issues and was sufficiently prejudicial on the merits of the case to entitle the plaintiff to a new trial.
As there must be a new trial for the error pointed out, it is unnecessary to discuss the other questions presented by plaintiff's exceptions, as they may not arise upon another trial.
New trial.